DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-13 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 21 each recite the term of “said storage node contact”, but they each fail to clarify: which of the recited plurality of storage node contacts such recited term of “said storage node contact” definitely refers to.
Claim 8 and 21 each recite the term of “said contact pads”, but such term lacks a sufficient antecedent basis in the claims.
Claim 24 recites the terms of “two of said contact pads” and “one of said contact pads”, but it fails to clarify: what is/are the definite relationship(s) therebetween.
Claim 24recites the term of “said bit line”, but it fails to clarify: which of the recited plurality of bit lines such recited term of “said it line” definitely refers to.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, insofar as being in compliance with 35 USC 112,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (US 2016/0351501; of record).
	Chun discloses a semiconductor memory device (Figs. 1-14; particularly see Fig. 14C; also see paragraph [0020]), comprising:
	a substrate (20) including an active region;
	a device isolation layers that naturally define said active region;
	a bit line on said active region and crossing over said active region, wherein said bit line comprises a conductive layer (202) and a hard mask layer (204; which can naturally function as a mask);
	spacers (208, 206) disposed between two of said bit line and a storage node contacts (220) disposed between said spacers; 
	contact pads (236) disposed on said storage node contacts; 
	recess (filled with 226, 230, 240) between two of said contact pads, wherein at least a part of sidewall of said recess is shared by at least one of said contact pads; 
	contact pad isolation structures (at least 226) disposed in said recesses; 
	a covering layer (242) partially disposed on (i.e., above) said contact pads (236) and said contact pad isolation structures; 
	capacitors on said contact pads through said covering layer (see [0047]); and 
	air gaps (240) disposed between said contact pad isolation structures (226) and said covering layer (242), wherein each of said air gaps is enclosed by said covering layer and on of said contact pad isolation structures.
	Regarding claim 25, in addition to what have been discussed above, it is further noted that at least a lower portion of the contact structure (244; such lower portion has a height that is flashing with that of 226) is also can be regarded as a part of the contact pad (as it can naturally function as a pad for the upper portion of 244 thereabove); and any process implications regarding how the contact pad and the lower capacitor electrode are formed, such as whether they are formed individually and/or mingled together, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  





Response to Arguments
Applicant's arguments filed on 11/2/2022 have been fully considered but they are not persuasive; and, responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898